—Motion to dismiss appeal denied. Memorandum: An appeal must be taken within 30 days of service of the judgment with notice of entry (CPLR 5513 [a]). If the judgment is not served with proper notice of entry, the time to appeal does not begin to run (Matter of Halpin v Perales, 203 AD2d 675, 677; see also, Nagin v Long Is. Sav. Bank, 94 AD2d 710). Although the judgment was served on March 6, 1996, no notice of entry, setting forth the time and place of entry, was served. The appeal is not untimely taken. Present— Pine, J. P., Lawton, Balio, Davis and Boehm, JJ.